Exhibit 10.90

SETTLEMENT AGREEMENT
AND MUTUAL RELEASE OF CLAIMS

          This SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF CLAIMS (“Agreement”)
is made and entered into this 28th day of March, 2003, by and between Synbiotics
Corporation, a California corporation (“Synbiotics”), on the one hand, and Heska
Corporation, a Delaware corporation (“Heska”), on the other hand.  (Heska or
Synbiotics, or both, shall sometimes be referred to as the “Party” or the
“Parties”, as the context indicates.)

RECITALS

          A.          Synbiotics is in the business of developing, manufacturing
and marketing veterinary diagnostics, vaccines and other animal heath related
products worldwide.

          B.          Heska is in the business of developing, manufacturing and
marketing innovative health products for dogs, cats and horses.

          C.          Synbiotics is the owner of United States Patent No.
4,789,631 issued on December 6, 1988 to Edward T. Maggio, entitled “Immunoassay
for Anti-Dirofilaria Immitis Antibody” (the “‘631 Patent”).

          D.          Heska is the owner of United States Patent No. 6,391,569
B1 issued on May 21, 2002 to Robert B. Grieve, et al., entitled “Method to
Detect Dirofilaria Immitis Infection” (the “‘569 Patent”). 

          E.          On or about November 12, 1998, Synbiotics filed a lawsuit
against Heska entitled Synbiotics Corporation vs. Heska Corporation, United
States District Court for the Southern District of California, Case No. 98 CV
2076 TW (the “Complaint”), in which it asserted claims for damages and
injunctive relief against Heska for Heska’s alleged infringement of the ‘631
Patent.  On or about January 15, 1999, Heska filed an Answer and Counterclaim
and on or about June 1, 1999, Heska filed an Amended Answer and Counterclaim
(the “Counterclaim”).  In the Counterclaim, Heska denied the claims asserted in
the Complaint and sought a declaration from the court that the ‘631 Patent was
invalid, unenforceable and not infringed by Heska.  Synbiotics filed a Reply in
which it denied the claims asserted in the Counterclaim.  The proceedings
relating to the Complaint and the Counterclaim shall hereinafter be referred to
as the “Lawsuit.”

          F.          The Parties intend to resolve their dispute in accordance
with the terms of this Agreement and to fully and finally compromise, settle and
discharge all claims, controversies, demands, actions or causes of action which
each may have or claim to have against the other.

[*] Certain confidential portions of this Exhibit were omitted by means of
redacting a portion of the text (the “Mark”). This Exhibit has been filed
separately with the Secretary of the Securities and Exchange Commission without
the Mark pursuant to an Application



--------------------------------------------------------------------------------

Requesting Confidential Treatment under Rule 12b-24 under the Securities
Exchange Act of 1934.

TERMS OF AGREEMENT

          NOW THEREFORE, in consideration of the mutual promises contained
herein and for good and valuable consideration, the Parties agree as follows:

                    1.          Payment by Heska. 

                                 1.1.           Within the earlier of (a) thirty
(30) days after the complete execution of this Agreement or (b) April 30, 2003
if the Agreement has been signed by both Parties,  Heska shall pay Synbiotics
the sum of TWO HUNDRED FIFTY THOUSAND DOLLARS AND NO CENTS ($250,000.00) in the
form of wire transfer pursuant to written instructions provided by Synbiotics.

                                 1.2.           Heska agrees to pay Synbiotics
TWO HUNDRED SIXTY-FIVE THOUSAND DOLLARS AND NO CENTS ($265,000.00) in
twenty-four (24) equal installments by check in the amount of  ELEVEN THOUSAND
FORTY-ONE DOLLARS AND SIXTY-SIX CENTS ($11,041.66) per month, due without notice
or grace period on or before the fifth day of each month beginning January
2004.  Such payment will be made by check, payable to Synbiotics Corporation,
and will be sent to the address provided by Synbiotics in writing.

                    2.          License of ‘631 Patent to Heska. 

                                 2.1.           Synbiotics will provide a
non-exclusive license to Heska under the ‘631 Patent, in the form of the license
attached hereto as Attachment 1, for Heska to make, have made, use, sell and
have sold “Mab-based Licensed Products” as defined therein.  Under this license,
Heska will pay Synbiotics an annual royalty of [*] of net sales of Mab-based
Licensed Products for the remaining life of the ‘631 Patent (i.e., for sales
made from the effective date of the license through and including December 6,
2005), with royalty payments under the license for a given year to be made in a
lump sum no later than each April 30 of the succeeding year.

                                 2.2.           Synbiotics will further provide
a [*] non-exclusive license to Heska under the ‘631 Patent, in the form of the
license attached hereto as Attachment 1, for Heska to make, have made, use, sell
and have sold “Di33-based Licensed Products” as defined therein. 

                    3.          License of ‘569 Patent to Synbiotics.  Heska
will provide a [*] non-exclusive license to Synbiotics under the ‘569 Patent, in
the form of the license attached hereto as Attachment 2, for Synbiotics to make,
have made, use, sell and have sold products for the detection of heartworm
antibodies in non-adapted hosts using Di33 protein.  This license shall be
coterminous with the ‘569 Patent and shall expire on September 18, 2016.



--------------------------------------------------------------------------------

                    4.          Entry of Consent Judgment and Enforcement of
Settlement.  Simultaneously with the execution of this Agreement by both
Synbiotics and Heska, the Parties shall execute and have entered by the United
States District Court, Southern District of California, the Consent Judgment and
Injunction attached hereto as Attachment 3, and further agree to enter into and
file all other documents that may reasonably be required to effectuate the entry
of a consent judgment and injunction.

                    5.          Mutual and General Release of Claims.

                                 5.1.           Synbiotics releases any present
or future claims, known or unknown, which it may have against Heska arising out
of, or related in any way to (i) any alleged past infringement by Heska of any
claims of the ‘631 Patent by Heska; and (ii) the filing and prosecution of the
Counterclaim by Heska.  Thereby, Synbiotics irrevocably and unconditionally
releases Heska and its officers, directors, employees, agents, attorneys,
shareholders, partners, affiliates, customers, insurers, successors and assigns,
from all manner of causes of action, lawsuits, claims, demands, charges,
liabilities or complaints of whatever kind, present or future, known or unknown,
which arise out of or relate to in any way to (i) any alleged past infringement
by Heska of any claims of the ‘631 Patent by Heska; and (ii) the filing and
prosecution of the Counterclaim by Heska.  Excluded from this release are all
obligations set forth in (i) this Agreement, (ii) the licenses for the ‘631 and
‘569 Patents described in Articles 2 and 3 of this Agreement, and (iii) the
Consent Judgment and Injunction described in Article 4 (the “Integrated
Agreement”).

                                 5.2.           Heska releases any present or
future claims, known or unknown, which it may have against Synbiotics arising
out of, or related in any way to (i) any possible past infringement by
Synbiotics of any claims of the ‘569 Patent; and (ii) the filing and prosecution
of the Complaint by Synbiotics.  Thereby, Heska irrevocably and unconditionally
releases Synbiotics and its officers, directors, employees, agents, attorneys,
shareholders, partners, affiliates, customers, insurers, successors and assigns,
from all manner of causes of action, lawsuits, claims, demands, charges,
liabilities or complaints of whatever kind, present or future, known or unknown,
which arise out of or relate to (i) any possible past infringement by Synbiotics
of any claims of the ‘569 Patent; and (ii) the filing and prosecution of the
Complaint. Excluded from this release are all obligations set forth in the
Integrated Agreement. 

                                 5.3.           Synbiotics and Heska each
acknowledges that it may hereafter discover facts different from, or in addition
to, those which it now knows or believes to be true with respect to all or any
of the liabilities, claims, defenses, causes of action, costs or demands herein
released.  Nevertheless, each agrees that the releases set forth herein shall be
and remain effective in all respects, notwithstanding the discovery of such
additional or different facts.  Synbiotics and Heska each waives any and all
rights and benefits conferred by the provisions of Section 1542 of the Civil
Code of the State of California, and any similar law of any state or territory
of the United States or any other jurisdiction.  Said Section 1542 provides as
follows:



--------------------------------------------------------------------------------

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

                                 5.4.           Synbiotics and Heska agree that
the releases they have given to each other will become effective upon their
execution of this Agreement.

                                 5.5.           Synbiotics and Heska each
represents and warrants that nothing which would have been released hereunder if
owned by them on the date hereof has been transferred, assigned, or given away
prior to the date hereof to any person, firm, or entity which would not be bound
hereby.

                    6.          Confidentiality.  The Parties and their
attorneys and representatives shall treat the terms of the Integrated Agreement
as confidential and shall use commercially reasonable efforts not to voluntarily
disclose such terms to any third persons, except to the extent required by
governmental agencies (including, but not limited to, the Securities and
Exchange Commission, regulatory agencies and the like), applicable laws or court
order. 

          The Parties acknowledge that each Party is a public company which may
from time to time be required to report and discuss the Integrated Agreement,
and its commercial effects, and/or include the Integrated Agreement as an
exhibit, in its reports under the Securities Exchange Act of 1934 and/or its
registration statements.  The Parties therefore agree as follows with regard to
disclosures in SEC filings.  Each of Synbiotics and Heska shall, in its
respective Form 10-K for the year ended December 31, 2002, make in Item 3 of
Part I of Form 10-K the disclosures regarding the Lawsuit and the Integrated
Agreement which are set forth on Attachment 4 hereto, and only such disclosures
regarding the Lawsuit and the Integrated Agreement.   Either Party shall be
entitled to include the Integrated Agreement as an exhibit in its Form 10-Q for
the quarter ended March 31, 2003, or in any other SEC filing; provided however
that any such filing shall be accompanied by a Request for Confidential
Treatment filed with the Office of the Secretary of the SEC under Rule 406 of
the Securities Act of 1933 or Rule 24b-2 of the Securities Exchange Act of
1934.  Prior to any such filing, the Parties shall redact such portions thereof
as Heska requests Synbiotics to redact and which Synbiotics (after consultation
with Heska) in good faith concludes, on the basis of the advice of Synbiotics’
outside counsel, that it is entitled by law to redact 

          The parties further acknowledge that in time the SEC will grant, grant
in part, or deny such application for confidential treatment.  To the extent
that such application is granted only in part or is denied (or the confidential
treatment grant is later revoked in whole or in  part by the SEC), then
thereafter the extent to which either Party is required to maintain in its SEC
filings the confidentiality of specific provisions of the Integrated Agreement
shall be governed not by the extent of the original redactions but rather by the
extent of the redactions as allowed by the SEC.



--------------------------------------------------------------------------------

          The Parties acknowledge that either Party may from time to time be
required to make other references, in various SEC filings, to the Integrated
Agreement and/or its commercial effects (for example, in financial statements
and in MD&A), or to the Lawsuit as an example of patent litigation.  Either
Party shall be entitled to make such disclosures in their respective SEC filings
to the extent that either Party concludes in good faith, on the basis of the
advice of outside counsel, and after consultation with the other Party as
contemplated by the following paragraph, that such disclosure is required by
law, so long as such disclosure is limited to the minimum amount that the first
Party concludes, in good faith, on the basis of the advice of outside counsel,
is necessary to comply with such law.

          If either Party (the “Disclosing Party”) determines that it is
required by law or court order to disclose in SEC filings or elsewhere any
additional provisions of this Agreement, above and beyond what is allowable as
set forth above, it will provide reasonable notice to the other Party (the
“Non-Disclosing” Party) and will consult in good faith with the Non-Disclosing
Party before such disclosure; and to the extent that the law entitles the
Non-Disclosing Party to do so in its own name and right, the Non-Disclosing
Party shall be entitled to seek a protective order or other confidential
treatment.

          If either Party desires to make any further public disclosure, not
required by law or court order, above and beyond what is allowable as set forth
above, it shall not make any such disclosure without the prior written approval
of the other Party. 

          Notwithstanding anything foregoing to the contrary, either Party shall
in all events be allowed to (i) disclose non-confidentially to any person,
either in a SEC filing or otherwise, any information which the other Party has
disclosed in the publicly available portion of any SEC filing or disclosed to
any third party who has no obligation of confidentiality with regard to such
information, and (ii) disclose confidentially to any current or prospective
lending financial institution, or any prospective acquirer or investor, the
unredacted Integrated Agreement.

          The Parties do not intend for the confidentiality provisions of this
Agreement to supersede, modify, amend, cancel or alter in any way the terms of
other nondisclosure agreements previously entered into between them; provided
that the terms of this Section 6 shall control any conflict with the terms of
any such nondisclosure agreements.

                    7.          Compromise, Adjustment and Settlement.

                                 7.1.           This entire Agreement, including
the Parties’ consent to the issuance of the Consent Judgment and Injunction
(attached hereto as Attachment 3) by the United States District Court, Southern
District Of California, is the result of good faith compromise of disputed
claims, demands and liabilities, including attorneys’ fees or other costs
incurred in connection with the Lawsuit, and shall not be considered an
admission of liability or responsibility by either Party for any purpose not
otherwise contemplated by this Agreement.



--------------------------------------------------------------------------------

                                 7.2.           Each Party will bear its own
costs, expenses, and attorneys’ fees, whether taxable or otherwise, incurred in,
arising out of or in any way related to the matters forborne herein including,
without limitation, the Lawsuit. 

                    8.          California Law.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of
California. The Parties agree that the United States District Court, Southern
District of California has jurisdiction over each of them and will retain
jurisdiction to interpret and enforce the terms and provisions of the Integrated
Agreement, including the terms and provisions of the attached licenses and
Consent Judgment and Injunction.

                    9.          Representations and Warranties.  The Parties
warrant that no other person or entity has claimed or now claims any interest in
the subject to which this Settlement Agreement relates, and that they have the
sole right and exclusive authority to execute this Settlement Agreement.

                    10.         Voluntary and Knowing.  This Settlement
Agreement is executed voluntarily and without any duress or undue influence on
the Parties hereto.  The Parties acknowledge that:

                                  10.1.           They have read this Settlement
Agreement;

                                  10.2.           They have been represented in
the preparation, negotiation and execution of this Settlement Agreement by legal
counsel of their own choice; and

                                  10.3.           They are fully aware of the
legal and binding effect of this Settlement Agreement and sign the same of their
own free will.

                    11.         Binding Effect.  Synbiotics and Heska agree that
this Agreement, and each of its parts, shall be binding upon and inure to the
benefit of each of their respective heirs, representatives, executors,
administrators, successors and assigns.

                    12.         Severability.  In the event any provision of
this Agreement shall be determined to be invalid, illegal or unenforceable, such
provision shall be severable from the remainder of the Agreement, and the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

                    13.         Counterparts.  This Agreement may be executed in
counterparts, each of which is deemed to be an original, but all of which
together shall constitute one and the same instrument.  Facsimile and photocopy
signatures shall carry the same force and effect, and shall bind the Parties
hereto in the same manner, as original signatures to the Settlement Agreement.



--------------------------------------------------------------------------------

                    14.         Integration and Modification.  Each Party
represents and warrants that as of the date of the full execution of this
Settlement Agreement, no promise, inducement or agreement not expressed herein
has been made to it in connection with the Integrated Agreement, and that the
Integrated Agreement contains the entire agreement between the Parties as to the
subject matter relating hereto and supersedes any previous agreements,
negotiations, promises or understandings between them as to the subject matter
contained herein.  It is expressly agreed that this Agreement may not be
altered, modified or amended except by a writing duly executed by the
undersigned Parties.

                    15.         Construction.

                                  15.1.           The language and terms of this
Settlement Agreement are to be understood in their ordinary sense (except where
otherwise defined herein) and are not to be interpreted in a technical manner so
as to unfairly deprive any Party of substantive rights.

                                  15.2.           The text of this Settlement
Agreement is the product of negotiation among both Parties and is not to be
construed as having been prepared by one Party or the other.

                    16.         Warranty of Authorized Signatories.  Each of the
signatories to this Agreement warrants and represents that he or she is
competent and authorized to enter into this Agreement on behalf of the Party for
whom he or she purports to sign.

                    17.         Termination.  Synbiotics may terminate this
Agreement by written notice to Heska if Heska is in default of its payment
obligations under Section 1 and has not cured such default within [*] after
receipt from Synbiotics of written notice of such breach.  In the event of such
termination, each Party shall remain responsible for its breaches and
obligations accrued before the date of termination.  The Consent Judgment and
Injunction shall remain in place.

                    18.         Waiver.  Failure at any time to require
performance of any of the provisions herein shall not waive or diminish a
Party’s right thereafter to demand compliance therewith or with any other
provision. Waiver of any default shall not waive any other default. A Party
shall not be deemed to have waived any rights hereunder unless such waiver is in
writing and signed by a duly authorized officer of the Party making such waiver.

                    19.         Survival.  The provisions of Article 6 shall
survive the expiration or termination of this Agreement. 



--------------------------------------------------------------------------------

 

SYNBIOTICS CORPORATION

 

 

 

By:

/s/ PAUL R. HAYS

 

 

--------------------------------------------------------------------------------

 

Name:

Paul R. Hays

 

 

 

 

Title:

President

 

 

 

HESKA CORPORATION

 

 

 

By:

/s/ CAROL TALKINGTON VERSER

 

 

--------------------------------------------------------------------------------

 

Name:

Carol Talkington Verser, Ph.D.

 

 

 

 

Title:

Executive Vice President



--------------------------------------------------------------------------------

Attachment 1

License Agreement

Incorporated herein by reference to Exhibit 10.91 to this quarterly report on
Form 10-Q.



--------------------------------------------------------------------------------

Attachment 2

License Agreement

Incorporated herein by reference to Exhibit 10.92 to this quarterly report on
Form 10-Q.



--------------------------------------------------------------------------------

Attachment 3

Consent Judgment and Injunction

Incorporated herein by reference to Exhibit 10.93 to this quarterly report on
Form 10-Q.



--------------------------------------------------------------------------------

Attachment 4

In November 1998, Synbiotics Corporation filed a lawsuit against Heska
Corporation in the United States District Court for the Southern District of
California alleging that Heska infringed a patent owned by Synbiotics relating
to heartworm diagnostic technology.

In March 2003, Synbiotics and Heska entered into settlement and license
agreements which have resolved all outstanding claims in the lawsuit. As part of
those agreements, each party has licensed certain intellectual property rights
from the other party, including Heska licensing from Synbiotics the patent
relating to the heartworm diagnostic technology.